NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                 ________________

                                    No. 14-1487
                                 ________________


                          UNITED STATES OF AMERICA

                                           v.

                          RODNEY WESLEY FRIERSON,

                                                     Appellant
                                 ________________

                     Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. No. 2-10-cr-00751-001)
                    District Judge: Honorable Mitchell S. Goldberg
                                  ________________

                              Argued January 13, 2015

               Before: AMBRO, FUENTES and ROTH, Circuit Judges

                            (Opinion filed: June 2, 2015)


Keith M. Donoghue, Esquire        (Argued)
Federal Community Defender Office for the
Eastern District of Pennsylvania
The Curtis Center, Suite 540 West
601 Walnut Street
Philadelphia, PA 19106

                   Counsel for Appellant
Randall Hsia, Esquire       (Argued)
Office of United States Attorney
615 Chestnut Street
Suite 1250
Philadelphia, PA 19106

                     Counsel for Appellee

                                    ________________

                                        OPINION*
                                    ________________

ROTH, Circuit Judge

       Defendant Rodney Frierson appeals his conviction for conspiracy to possess with

the intent to distribute, and possession with intent to distribute, 500 grams or more of

cocaine; possession of a firearm in furtherance of drug trafficking; and being a felon in

possession of a firearm. Frierson argues that the District Court erred by failing to

suppress evidence obtained during a detention and frisk, and by denying his motion for

new trial. For the reasons that follow, we will affirm.

                                             I.

       At around 10:30 a.m. on January 15, 2010, Pennsylvania State Trooper Justin

Hope was positioned at an entrance ramp to the Pennsylvania Turnpike and observed two

men in an SUV, with an Ohio license plate, entering the Turnpike. Hope followed the

vehicle and, at around 10:44 a.m., pulled it over for speeding. Hope later testified that,

based on his experience, there were several circumstances making him suspicious that the

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             2
men might be trafficking drugs. He noted that (1) there were two people in the vehicle,

(2) the vehicle was a rented SUV with an out-of-state license, (3) the driver did not look

at him as he passed and had his hands in the “10-and-2 position” on the wheel, (4) it was

mid-Friday morning, and (5) the men were driving away from Philadelphia.

       Once Hope approached the vehicle, he requested the driver’s license and

registration. Frierson, who was driving the vehicle, handed Hope his California license

and an Enterprise rental agreement. Angel Anderson, the passenger, also gave Hope a

California license and told Hope that he had rented the car. Hope noticed three cell

phones in the SUV’s center console.

       When Hope returned to his vehicle, he ran Frierson and Anderson’s licenses and

discovered that Frierson had an extensive criminal history, including convictions for

voluntary manslaughter, possession of an assault weapon and body armor, and cocaine

possession, transportation, or sale. Hope then contacted his backup, Trooper Luke

Straniere, and attempted to locate a K-9 sniffing unit. Hope also sought information from

the El Paso Intelligence Center, which reported Frierson had crossed into Mexico from

California four times in 2009. Hope also reviewed the rental agreement, which had

expired over a week earlier and indicated that Anderson was the only authorized driver.

       At 11:10 a.m., Straniere arrived. At this time, Hope approached the SUV again.

Anderson explained that the rental agreement had been extended, and Hope told them

that Anderson was going to have to drive the car. At approximately 11:14 a.m., Straniere

confirmed from Enterprise that the rental agreement had been extended and learned that

Anderson rented from Enterprise five times in the previous four months.

                                             3
        The officers then approached the SUV and asked Frierson to exit the vehicle.

After Frierson refused to consent to a frisk or respond to questions regarding his criminal

history, Straniere patted him down and felt a gun on his right side. Because Frierson had

a felony conviction, he was arrested for being a felon in possession of a firearm. The

troopers later seized 995 grams of cocaine from luggage in the SUV.

                                             II.1

       Frierson first argues that the extension of the traffic stop violated his rights under

the Fourth Amendment. “A lawful roadside stop begins when a vehicle is pulled over for

investigation of a traffic violation.” 2 The “tolerable duration of police inquiries in the

traffic-stop context is determined by the seizure’s ‘mission’—to address the traffic

violation that warranted the stop and attend to related safety concerns.”3 Authority for

the seizure therefore ends “when tasks tied to the traffic infraction are—or reasonably

should have been—completed.” 4

       An officer may, however, expand the scope of a traffic stop and detain the vehicle

and its occupants for further investigation if he “develops a reasonable, articulable



1
  “We review a district court’s order denying a motion to suppress under a mixed
standard of review. We review findings of fact for clear error, but we exercise plenary
review over legal determinations.” United States v. Lewis, 672 F.3d 232, 236-37 (3d Cir.
2012) (internal citation omitted). We review rulings on admissibility of expert testimony
for abuse of discretion, United States v. Gibbs, 190 F.3d 188, 211 (3d Cir. 1999), but
conduct plenary review over whether the error was harmless, see Arizona v. Fulminante,
499 U.S. 279, 295 (1991).
2
  Arizona v. Johnson, 555 U.S. 323, 333 (2009).
3
  Rodriguez v. United States, 135 S. Ct. 1609, 1614 (2015) (citing Illinois v. Caballes,
543 U.S. 405, 407 (2005)); see Johnson, 555 U.S. at 333.
4
  Rodriguez, 135 S. Ct. at 1614.
                                               4
suspicion of criminal activity.”5 “While ‘reasonable suspicion’” must be more than an

inchoate ‘hunch,’ the Fourth Amendment only requires that police articulate some

minimal, objective justification for an investigatory stop.” 6 Courts must consider the

totality of the circumstances in light of the officer’s experience. 7 While “individual

factors giving rise to reasonable suspicion may be innocent in isolation, together they

‘must serve to eliminate a substantial portion of innocent travelers.’” 8

       Upon initially detaining the men, Hope reasonably addressed the traffic violation

that warranted the stop and attended to safety concerns. For example, any preliminary

delay in checking Frierson’s license, registration, and criminal history was justified as

part of the stop. 9 Similarly, it was reasonable for Hope to delay the stop in order to

investigate who was authorized to drive the rental car.10 Once Hope discovered

Frierson’s criminal history, he decided to wait for backup out of concern for his safety in

effectuating the traffic stop. Although Straniere did not arrive until 11:10 a.m., twenty-

six minutes into the stop, this delay was not due to Hope’s unreasonable actions but to

circumstances beyond his control.




5
  United States v. Givan, 320 F.3d 452, 458 (3d Cir. 2003).
6
  Id.; see United States v. Sokolow, 490 U.S. 1, 13 (1989).
7
  United States v. Arvizu, 534 U.S. 266, 273 (2002).
8
  United States v. Mathurin, 561 F.3d 170, 174 (3d Cir. 2009) (quoting Karnes v.
Skrutski, 62 F.3d 485, 493 (3d Cir. 1995)).
9
  See Rodriguez, 135 S. Ct. at 1615; see also United States v. Pack, 612 F.3d 341, 350
(5th Cir. 2010).
10
   Accord Rodriguez, 135 S. Ct. at 1615 (concluding that police inquiries meant to
“ensur[e] that vehicles on the road are operated safely and responsibly” are part of an
officer’s mission in conducting a traffic stop).
                                              5
       Once Straniere arrived, he and Hope acted reasonably in calling Enterprise to

determine whether the rental agreement had been extended. At this point, Hope had

reasonable and articulable suspicion that Frierson and Anderson may have been

trafficking drugs, justifying the expansion of the investigation’s scope. The factors were:

(1) the SUV and its occupants were from another state, (2) the SUV was a rental, (3)

there were three cell phones in the console, (4) Frierson had an extensive criminal

history, (5) Frierson had crossed into Mexico four times in 2009, and (6) Anderson had

rented five cars in the past four months. Although some factors are innocent individually,

together they eliminate a substantial portion of innocent travelers and therefore give rise

to reasonable suspicion.

        Frierson next argues that the subsequent frisk was invalid. An officer may

perform a frisk if he has reasonable suspicion that the individual is armed or dangerous

based on the totality of the circumstances.11 The purpose is “not to discover evidence of

a crime, but to allow the officer to pursue his investigation without fear of violence.” 12

Here, the officers had reasonable suspicion to believe that Frierson was dangerous based

on his violent history and on their suspicion that he was engaged in drug trafficking. 13

Their safety concerns were also justified by Frierson’s appearance—specifically, that he




11
   See Pennsylvania v. Mimms, 434 U.S. 106, 111-13 (1977) (per curiam).
12
   United States v. Gatlin, 613 F.3d 374, 378 (3d Cir. 2010) (internal quotations omitted).
13
   See United States v. Binion, 570 F.3d 1034, 1039 (8th Cir. 2009); see also United
States v. Anderson, 859 F.2d 1171, 1177 (3d Cir. 1988).
                                              6
wore a loose long-sleeved shirt that extended below his waist. Accordingly, it was

reasonable to conclude that a frisk was necessary to ensure the officers’ safety. 14

                                             III.

       For the foregoing reasons, we will affirm the District Court’s denial of Frierson’s

motion to suppress and motion for a new trial.




14
  Frierson also claims that the District Court erred in denying his motion for a new trial,
based on DEA Agent Randy Updegraff’s testimony at trial. Updegraff testified that
Frierson and Anderson were working “in concert” to distribute cocaine and that
defendants in another case were “smarter than Frierson.” Although the first comment
opines on Frierson’s state of mind, see Rule 704(b), Updegraff gave it in response to
defense counsel’s question regarding “this particular case” and therefore was invited
error. See United States v. Murphy, 464 F. App’x 60, 63 (3d Cir. 2012). In any event,
any error was harmless in light of the overwhelming evidence against Frierson.
                                              7